         Case 15-37095             Doc 86     Filed 04/18/19 Entered 04/18/19 09:05:56                                   Desc Main
                                               Document     Page 1 of 13
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS

              In re: WITEK, BRIAN T.                                                            § Case No. 15-37095-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on October 30, 2015. The undersigned trustee was appointed on October 30, 2015.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                13,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                 0.00
                                    Administrative expenses                                              191.09
                                    Bank service fees                                                    222.79
                                    Other payments to creditors                                            0.00
                                    Non-estate funds paid to 3rd Parties                                   0.00
                                    Exemptions paid to the debtor                                          0.00
                                    Other payments to the debtor                                           0.00
                             Leaving a balance on hand of 1                         $                12,586.12
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 15-37095              Doc 86  Filed 04/18/19 Entered 04/18/19 09:05:56 Desc Main
                                             Document
                 6. The deadline for filing non-governmental Page
                                                             claims 2inof 13case was 11/21/2017
                                                                       this
       and the deadline for filing governmental claims was 04/27/2016. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $2,050.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $2,050.00, for a total compensation of $2,050.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $0.00, for total expenses of
              2
       $0.00.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 04/16/2019                    By: /s/ILENE F. GOLDSTEIN
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 15-37095                     Doc 86      Filed 04/18/19 Entered 04/18/19 09:05:56                                Desc Main
                                                                     Document     Page 3 of 13
                                                                                                                                                                Exhibit A


                                                                              Form 1                                                                            Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 15-37095-ABG                                                             Trustee:         (330290)    ILENE F. GOLDSTEIN
Case Name:        WITEK, BRIAN T.                                                     Filed (f) or Converted (c): 10/30/15 (f)
                                                                                      §341(a) Meeting Date:        12/10/15
Period Ending: 04/16/19                                                               Claims Bar Date:             11/21/17

                                1                                     2                           3                     4               5                  6

                    Asset Description                              Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                    Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                    and Other Costs)                                         Remaining Assets

 1       Single family residence 1384 S. West Fork Drive,           650,000.00                            0.00                              0.00                    FA
          Imported from original petition Doc# 1

 2       Vacation cabin, (debtor has a 1/3 interest in pr             9,900.00                        9,900.00                          8,000.00                    FA
          Imported from original petition Doc# 1

 3       Chase Bank (checking) (frozen)                                    60.00                        60.00                               0.00                    FA
          Imported from original petition Doc# 1

 4       American Chartered Bank - Money Market deposited           197,000.00                            0.00                              0.00                    FA
          Imported from original petition Doc# 1

 5       4 bedroom house                                                  200.00                          0.00                              0.00                    FA
          Imported from original petition Doc# 1

 6       Wearing apparel 2 adults, 1 child                                100.00                          0.00                              0.00                    FA
          Imported from original petition Doc# 1

 7       New York Life (term - cancelled)                                   0.00                          0.00                              0.00                    FA
          Imported from original petition Doc# 1

 8       Midwest Medical Services, Inc. (55%)                               0.00                          0.00                              0.00                    FA
          Imported from original petition Doc# 1

 9       Brian Witek Management Services, Inc. (100%)                       0.00                          0.00                              0.00                    FA
          Imported from original petition Doc# 1

10       Midwest Medical Services, Inc. (shareholder loan         1,200,000.00                   1,200,000.00                               0.00                    FA
          Imported from original petition Doc# 1

11       Tom Neeley - purchaser of 23 foot Cruiser boat               5,000.00                        3,000.00                              0.00                    FA
          Imported from original petition Doc# 1 (See
         Footnote)

12       Wage claim and vacation pay - Midwest Medical Se            17,000.00                     17,000.00                                0.00                    FA
          Imported from original petition Doc# 1

13       2015 Ford Edge                                              22,000.00                            0.00                              0.00                    FA
          Imported from original petition Doc# 1

14       2010 GMC Yukon Denali                                       15,000.00                        4,560.00                          5,000.00                    FA
          Imported from original petition Doc# 1

15       2006 Ford Expedition                                         1,400.00                        1,400.00                              0.00                    FA
          Imported from original petition Doc# 1

16       Personal computer                                                200.00                          0.00                              0.00                    FA


                                                                                                                                 Printed: 04/16/2019 12:31 PM   V.14.50
                      Case 15-37095                    Doc 86            Filed 04/18/19 Entered 04/18/19 09:05:56                                     Desc Main
                                                                          Document     Page 4 of 13
                                                                                                                                                                         Exhibit A


                                                                                    Form 1                                                                               Page: 2

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 15-37095-ABG                                                                    Trustee:       (330290)        ILENE F. GOLDSTEIN
Case Name:        WITEK, BRIAN T.                                                            Filed (f) or Converted (c): 10/30/15 (f)
                                                                                             §341(a) Meeting Date:          12/10/15
Period Ending: 04/16/19                                                                      Claims Bar Date:               11/21/17

                                1                                           2                           3                        4               5                   6

                     Asset Description                                 Petition/              Estimated Net Value            Property      Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                   Unscheduled         (Value Determined By Trustee,      Abandoned      Received by       Administered (FA)/
                                                                        Values              Less Liens, Exemptions,         OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                             Remaining Assets

           Imported from original petition Doc# 1

17        Washers, dryers, microwave, snow plow, generator                      500.00                         0.00                                   0.00                   FA
           Imported from original petition Doc# 1

 17      Assets      Totals (Excluding unknown values)                 $2,118,360.00                 $1,235,920.00                             $13,000.00                 $0.00


      RE PROP# 11        Unable to locate buyer



      Major Activities Affecting Case Closing:


                  STATUS jANUARY 2017.: tHE TRUSTEE HAS A THIRD INTEREST IN A PIECE OF PROPERTY THAT MAY OR MAY NOT HAVE ANY VALUE AND HAS
                  COMMUNICATED WITH VARIOUS REAL ESTATE BROKERS IN wISCONSIN. cURRENTLY THE TRUSTEE IS DETERMINING WHETHER OR NOT THE
                  PROPERTY SALABLE ANDhAD REACHED OUT TO THE CO-OWNERS BUT SO FAR IS UNABLE TO MAKE AN ARRANGEMENT. bECAUSE THE PROPERTY IS
                  LOCATED IN AN AREA WHICH IS DIFFICULT TO SELL DURING WINTER MONTHS THE TRUSTEE PLANS TO LIST THIS PROPERTY IN THE NEAR FUTURE
                  IN THE SPRING


                  0/1/17: lISTING OF pROPERTY
                  THE TRUSTEE OBTAINED TWO APPRAISALS ON A VERY RUN DOWN CABIN THAT THE DEBTOR OWNS ONE-THIRD . BOTH REALTORS HAVE INDICATED
                  THE PROPERTY WOULD BE HARD TO SELL. THE CO-OWNERS ARE ESTRANGED SIBLINGS OF THE DEBTOR AND HAVE NOW OFFERED A
                  REASONABLE AMOUNT FOR THE INTEREST. A MOTION TO SELL THE TRUSTEE'S RIGHT TITLE AND INTEREST WILL BE PRESENTED TO THE COURT
                  ON THE MAY 19,2017 LAKE COUNTY DATE.


                  Status January 2019 The Trustee was finally able to close on a property in Wisconsin and sold a final asset


                  The Trustee filed her final tax returns and recived the 505(b) determination



                  MAY 19, 2017: MOTION TO SELL THE TRUSTEE'S RIGHT TITLE AND INTEREST


                  STATUS JANUARY 2018 !roperty is being closed in WN The trrustee has to file income tax returns which could not be done until 2018




                                                                                                                                          Printed: 04/16/2019 12:31 PM   V.14.50
                     Case 15-37095                   Doc 86       Filed 04/18/19 Entered 04/18/19 09:05:56                                   Desc Main
                                                                   Document     Page 5 of 13
                                                                                                                                                                 Exhibit A


                                                                          Form 1                                                                                 Page: 3

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 15-37095-ABG                                                       Trustee:       (330290)      ILENE F. GOLDSTEIN
Case Name:       WITEK, BRIAN T.                                                Filed (f) or Converted (c): 10/30/15 (f)
                                                                                §341(a) Meeting Date:        12/10/15
Period Ending: 04/16/19                                                         Claims Bar Date:             11/21/17

                              1                                      2                     3                       4                    5                   6

                    Asset Description                            Petition/        Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled   (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                  Values        Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                              and Other Costs)                                                Remaining Assets

     Initial Projected Date Of Final Report (TFR):    December 31, 2017           Current Projected Date Of Final Report (TFR):       September 30, 2019




                                                                                                                                  Printed: 04/16/2019 12:31 PM   V.14.50
                         Case 15-37095                  Doc 86      Filed 04/18/19 Entered 04/18/19 09:05:56                                                  Desc Main
                                                                     Document     Page 6 of 13
                                                                                                                                                                                  Exhibit B


                                                                                  Form 2                                                                                           Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         15-37095-ABG                                                                  Trustee:              ILENE F. GOLDSTEIN (330290)
Case Name:           WITEK, BRIAN T.                                                               Bank Name:            Rabobank, N.A.
                                                                                                   Account:              ******3266 - Checking Account
Taxpayer ID #:       **-***4295                                                                    Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 04/16/19                                                                            Separate Bond: N/A

   1             2                            3                                    4                                                 5                    6                   7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From              Description of Transaction                   T-Code              $                  $                Account Balance
08/09/17       {2}         Geraldine Cusack                Purchase of cointerest in real Estate              1110-000                4,000.00                                    4,000.00
08/18/17       {2}         Richard Witek                   SALE OF REAL ESTATE                                1110-000                4,000.00                                    8,000.00
08/31/17                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          10.00             7,990.00
09/29/17                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          11.10             7,978.90
10/31/17                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          12.24             7,966.66
11/30/17                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          11.45             7,955.21
12/29/17                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          11.06             7,944.15
01/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          12.56             7,931.59
02/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          10.64             7,920.95
03/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          11.39             7,909.56
04/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          10.99             7,898.57
05/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          12.49             7,886.08
06/01/18       {14}        Witek Witek Management Inc      Sale of personal property                          1129-000                5,000.00                                 12,886.08
06/29/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          16.95          12,869.13
07/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          19.74          12,849.39
08/03/18       101         ILLINOIS DEPARTMENT OF          INCOME TAX                                         2820-000                                          95.00          12,754.39
                           REVENUE
08/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          19.00          12,735.39
09/28/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                           9.76          12,725.63
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          11.50          12,714.13
11/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          10.44          12,703.69
12/20/18       102         ILLINOIS DEPARTMENT OF          Income Taxes                                       2820-000                                          96.09          12,607.60
                           REVENUE
12/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          10.09          12,597.51
01/31/19                   Rabobank, N.A.                  Bank and Technology Services Fee                   2600-000                                          11.39          12,586.12

                                                                                 ACCOUNT TOTALS                                      13,000.00                 413.88        $12,586.12
                                                                                         Less: Bank Transfers                             0.00                   0.00
                                                                                 Subtotal                                            13,000.00                 413.88
                                                                                         Less: Payments to Debtors                                               0.00
                                                                                 NET Receipts / Disbursements                      $13,000.00                 $413.88




{} Asset reference(s)                                                                                                                         Printed: 04/16/2019 12:31 PM         V.14.50
                         Case 15-37095                  Doc 86    Filed 04/18/19 Entered 04/18/19 09:05:56                                             Desc Main
                                                                   Document     Page 7 of 13
                                                                                                                                                                           Exhibit B


                                                                              Form 2                                                                                       Page: 2

                                                  Cash Receipts And Disbursements Record
Case Number:         15-37095-ABG                                                             Trustee:            ILENE F. GOLDSTEIN (330290)
Case Name:           WITEK, BRIAN T.                                                          Bank Name:          Rabobank, N.A.
                                                                                              Account:            ******3266 - Checking Account
Taxpayer ID #:       **-***4295                                                               Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 04/16/19                                                                       Separate Bond: N/A

   1             2                         3                                   4                                              5                    6                   7

 Trans.     {Ref #} /                                                                                                     Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From            Description of Transaction              T-Code              $                  $                Account Balance


                                                                                                                                Net             Net                     Account
                                                                             TOTAL - ALL ACCOUNTS                             Receipts     Disbursements                Balances

                                                                             Checking # ******3266                            13,000.00                 413.88          12,586.12

                                                                                                                            $13,000.00                 $413.88        $12,586.12




{} Asset reference(s)                                                                                                                  Printed: 04/16/2019 12:31 PM        V.14.50
                    Case 15-37095            Doc 86        Filed 04/18/19 Entered 04/18/19 09:05:56                                             Desc Main
                                                            Document     Page 8 of 13

                                                        EXHIBIT C
                                                 ANALYSIS OF CLAIMS REGISTER                                           Claims Bar Date: November 21, 2017

Case Number: 15-37095-ABG                                              Page: 1                                                            Date: April 16, 2019
Debtor Name: WITEK, BRIAN T.                                                                                                              Time: 12:31:11 PM
Claim #   Creditor Name & Address                    Claim Type    Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

          ILENE F. GOLDSTEIN                         Admin Ch. 7                                                      $2,050.00                      $0.00        2,050.00
200       900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          PBG Financial Services Inc                 Admin Ch. 7                                                         $750.00                     $0.00          750.00
200       666 Dunde Road
          Suite 401
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,         Admin Ch. 7                                                      $5,495.00                      $0.00        5,495.00
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
          LAW OFFICES OF ILENE F. GOLDSTEIN,         Admin Ch. 7                                                         $174.92                     $0.00          174.92
200       CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062
2P        Internal Revenue Service                   Priority                                                      $104,062.48                       $0.00      104,062.48
 570      230 S. Dearborn St.,                                     History: Details2-108/24/2017Claim #2 filed by Internal Revenue Service, Amount
          Mail Stop 5010 CHI                                       claimed: $111482.91 (Hayes, Bruce )
          Chicago, IL 60604                                        --------------------------------------------------------------------------------* * *



8P        Illinois Department of Revenue             Priority                                                         $7,211.48                      $0.00        7,211.48
 570      Bankruptcy Section                                       History: Details8-111/07/2017Claim #8 filed by Illinois Department of Revenue,
          PO Box 19035                                             Amount claimed: $7921.08 (ADI, EPoc )
          Springfield, IL 62794-9035                               --------------------------------------------------------------------------------* * *



1         American Chartered Bank                    Unsecured     )                                               $715,465.84                       $0.00      715,465.84
 610      Richard C. Perna/ Scott A. Nehls Fuchs &
          440 W. Randolph St Suite 500
          Chicago, IL 60606
2U        Internal Revenue Service                   Unsecured                                                        $7,420.43                      $0.00        7,420.43
 610      230 S. Dearborn St.,                                     History: Details2-108/24/2017Claim #2 filed by Internal Revenue Service, Amount
          Mail Stop 5010 CHI                                       claimed: $111482.91 (Hayes, Bruce )
          Chicago, IL 60604                                        --------------------------------------------------------------------------------* * *



3         Discover Bank                              Unsecured                                                       $15,548.87                      $0.00       15,548.87
 610      Discover Products Inc                                    History: Details3-109/12/2017Claim #3 filed by Discover Bank, Amount claimed:
          PO Box 3025                                              $15548.87 (Dingus, Mandy )
          New Albany, OH 43054-3025                                --------------------------------------------------------------------------------* * *
                    Case 15-37095           Doc 86   Filed 04/18/19 Entered 04/18/19 09:05:56                                             Desc Main
                                                      Document     Page 9 of 13

                                                    EXHIBIT C
                                             ANALYSIS OF CLAIMS REGISTER                                         Claims Bar Date: November 21, 2017

Case Number: 15-37095-ABG                                     Page: 2                                                               Date: April 16, 2019
Debtor Name: WITEK, BRIAN T.                                                                                                        Time: 12:31:11 PM
Claim #   Creditor Name & Address               Claim Type   Claim Ref. No. / Notes                   Amount Allowed                  Paid to Date     Claim Balance

4         FirstCare Health Services, LLC        Unsecured                                                      $82,432.81                      $0.00       82,432.81
 610      c/o Steven Titner                                  History: Details4-109/20/2017Claim #4 filed by FirstCare Health Services, LLC,
          1700 N. Farnsworth Ave.                            Amount claimed: $82432.81 (Patterson, Carlos )
          Aurora, IL 60505                                   --------------------------------------------------------------------------------* * *



5         Jerry Smalec                          Unsecured                                                      $17,900.00                      $0.00       17,900.00
 610      813 Indiana Lane                                   History: Details5-109/28/2017Claim #5 filed by Jerry Smalec, Amount claimed:
          Elk Grove Village, IL 60007                        $17900.00 (Batson, Nicole )
                                                             --------------------------------------------------------------------------------* * *


6         American Express Centurion Bank       Unsecured                                                       $1,952.53                      $0.00        1,952.53
610       c/o Becket and Lee LLP                             History: Details6-110/12/2017Claim #6 filed by American Express Centurion Bank,
          PO Box 3001                                        Amount claimed: $1952.53 (Deegan, Greg )
          Malvern, PA 19355-0701                             --------------------------------------------------------------------------------* * *



7         American Express Bank, FSB            Unsecured                                                       $9,760.20                      $0.00        9,760.20
 610      c/o Becket and Lee LLP                             History: Details7-110/16/2017Claim #7 filed by American Express Bank, FSB,
          PO Box 3001                                        Amount claimed: $9760.20 (Deegan, Greg )
          Malvern, PA 19355-0701                             --------------------------------------------------------------------------------* * *



8U        Illinois Department of Revenue        Unsecured                                                          $709.60                     $0.00          709.60
 610      Bankruptcy Section                                 History: Details8-111/07/2017Claim #8 filed by Illinois Department of Revenue,
          PO Box 19035                                       Amount claimed: $7921.08 (ADI, EPoc )
          Springfield, IL 62794-9035                         --------------------------------------------------------------------------------* * *



9         Frank Martin                          Unsecured                                                      $12,232.50                      $0.00       12,232.50
 610      Righeimer Martin & Cinquino Pc                     History: Details9-111/15/2017Claim #9 filed by Frank Martin, Amount claimed:
          20 N. Clark St., # 1900                            $12232.50 (ADI, EPoc )
          Chicago, IL 60602                                  --------------------------------------------------------------------------------* * *



10        Cerastes, LLC                         Unsecured                                                       $2,293.70                      $0.00        2,293.70
 610      C O WEINSTEIN & RILEY, PS                          History: Details10-111/20/2017Claim #10 filed by Cerastes, LLC, Amount claimed:
          2001 WESTERN AVENUE, STE 400                       $2293.70 (Gray, Devon )
          SEATTLE, WA 98121                                  --------------------------------------------------------------------------------* * *



11        Prosper Marketplace Inc.              Unsecured                                                       $8,929.76                      $0.00        8,929.76
 610      C/O WEINSTEIN & RILEY, PS                          History: Details11-111/21/2017Claim #11 filed by Prosper Marketplace Inc., Amount
          2001 WESTERN AVENUE, STE 400                       claimed: $8929.76 (Gray, Devon )
          SEATTLE, WA 98121                                  --------------------------------------------------------------------------------* * *
                   Case 15-37095    Doc 86   Filed 04/18/19 Entered 04/18/19 09:05:56              Desc Main
                                              Document     Page 10 of 13

                                            EXHIBIT C
                                     ANALYSIS OF CLAIMS REGISTER                    Claims Bar Date: November 21, 2017

Case Number: 15-37095-ABG                             Page: 3                                  Date: April 16, 2019
Debtor Name: WITEK, BRIAN T.                                                                   Time: 12:31:11 PM
Claim #   Creditor Name & Address       Claim Type   Claim Ref. No. / Notes   Amount Allowed    Paid to Date   Claim Balance

<< Totals >>                                                                      994,390.12           0.00       994,390.12
          Case 15-37095        Doc 86      Filed 04/18/19 Entered 04/18/19 09:05:56                 Desc Main
                                            Document     Page 11 of 13


                                 TRUSTEE'S PROPOSED DISTRIBUTION                                        Exhibit D

            Case No.: 15-37095-ABG
            Case Name: WITEK, BRIAN T.
            Trustee Name: ILENE F. GOLDSTEIN
                                               Balance on hand:                          $          12,586.12
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                             Claim Allowed Amount Interim Payments               Proposed
 No.                                             Asserted       of Claim          to Date              Payment
                                                     None
                                               Total to be paid to secured creditors:    $               0.00
                                               Remaining balance:                        $          12,586.12

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
Trustee, Fees - ILENE F. GOLDSTEIN                                  2,050.00                 0.00        2,050.00
Attorney for Trustee, Fees - LAW OFFICES OF ILENE F.                5,495.00                 0.00        5,495.00
GOLDSTEIN, CHARTERED
Attorney for Trustee, Expenses - LAW OFFICES OF                       174.92                 0.00           174.92
ILENE F. GOLDSTEIN, CHARTERED
Accountant for Trustee, Fees - PBG Financial Services Inc             750.00                 0.00           750.00
                           Total to be paid for chapter 7 administration expenses:       $             8,469.92
                           Remaining balance:                                            $             4,116.20

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                           Total Requested Interim Payments         Proposed
                                                                                      to Date        Payment
                                                     None
                           Total to be paid for prior chapter administrative expenses:   $                 0.00
                           Remaining balance:                                            $             4,116.20




   UST Form 101-7-TFR (05/1/2011)
           Case 15-37095          Doc 86      Filed 04/18/19 Entered 04/18/19 09:05:56                 Desc Main
                                               Document     Page 12 of 13




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $111,273.96 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  2P           Internal Revenue Service                             104,062.48                  0.00       3,849.44
  8P           Illinois Department of Revenue                          7,211.48                 0.00         266.76
                                                 Total to be paid for priority claims:      $            4,116.20
                                                 Remaining balance:                         $                0.00
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 874,646.24 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            American Chartered Bank                              715,465.84                  0.00              0.00
  2U           Internal Revenue Service                                7,420.43                 0.00              0.00
  3            Discover Bank                                          15,548.87                 0.00              0.00
  4            FirstCare Health Services, LLC                         82,432.81                 0.00              0.00
  5            Jerry Smalec                                           17,900.00                 0.00              0.00
  6            American Express Centurion Bank                         1,952.53                 0.00              0.00
  7            American Express Bank, FSB                              9,760.20                 0.00              0.00
  8U           Illinois Department of Revenue                            709.60                 0.00              0.00
  9            Frank Martin                                           12,232.50                 0.00              0.00
 10            Cerastes, LLC                                           2,293.70                 0.00              0.00
 11            Prosper Marketplace Inc.                                8,929.76                 0.00              0.00
                              Total to be paid for timely general unsecured claims:         $                0.00
                              Remaining balance:                                            $                0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 15-37095         Doc 86      Filed 04/18/19 Entered 04/18/19 09:05:56                 Desc Main
                                              Document     Page 13 of 13




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
